DETAILED ACTION
The following Office action concerns Patent Application Number 16/082,601.  Claims 1-4 are pending in the application.
Claims 3 and 4 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed September 7, 2021 has been entered.
The previous grounds of rejection of claims 1 and 2 are maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 10,047,012) in view of Sawada et al (US 5,772,860). 
Yamaguchi et al teaches a sputtering target comprising indium, gallium and zinc such that the ratio In/(In+Ga+Zn) is 0.314-0.342; Ga/(In+Ga+Zn) is 0.314-0.342; and Zn/(In+Ga+Zn) is 3, an average grain size of 21.8 µm and a transverse intensity (bending strength) of 54 MPa (col. 8, lines 15-22).  For In:Ga:Zn of 1:1:1 and a measured density of 6.34 g/cm3, the equivalent relative density is 97.7 %.  The average grain size is evaluated at a surface (col. 6, lines 52-60).
Yamaguchi et al does not teach that the grain size varies by less than 20 % at a surface.
However, Sawada et al teaches a sputtering target having less than 20 % variation in grain diameter at the surface (col. 7, lines 27-31).  Variation in grain diameter of more than 20 % causes increased variation in sputtering rates and uneven thicknesses of the deposited film (col. 7, lines 30-35).  
Yamaguchi et al and Sawada et al are both directed to sputtering targets.  Sawada et al further teaches that variation in grain diameter of more than 20 % causes increased variation in sputtering rates and uneven thicknesses of the deposited film (col. 7, lines 30-35).  A person of ordinary skill in the art would have been motivated to combine the low variation in grain size of Sawada et al with the sputtering target of Yamaguchi et al in order to reduce variation in sputtering rate and prevent uneven thicknesses of the deposited film.
2 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 10,047,012) in view of Sawada et al (US 5,772,860) and Yoshida et al (US 2019/0040524). 
Yamaguchi in view of Sawada teaches a sputtering target having a transverse intensity (bending strength) as described above.  Yamaguchi in view of Sawada does not teach that the transverse intensity varies by less than 20 %.
However, Yoshida et al teaches a sputtering target having a variation in bending strength of less than about 2 % (par. 37).  Bending strength is equivalent to transverse intensity.  The low variation in bending strength provides stable sputtering characteristics and a uniform sputtered film (par. 38).  A person of ordinary skill in the art would have been motivated to combine the low variation in bending strength of Yoshida et al with the sputtering target of Yamaguchi in view of Sawada in order to obtain stable sputtering characteristics and a uniform sputtered film.
Response to Arguments
The applicant argues that Sawada cannot be combined with Yamaguchi because Sawada teaches titanium sputtering targets and Yamaguchi teaches IGZO sputtering targets which require different raw materials.  However, both of Yamaguchi and Sawada are directed to sputtering targets which are used to make high quality thin films.  Sawada further teaches that variation in .
The applicant argues that Yoshida cannot be combined with Yamaguchi because Yoshida teaches Cu-Ga sputtering targets and requires removal oxygen by calcining.  However, both of Yamaguchi and Yoshida are directed to sputtering targets which are used to make high quality thin films.  Yoshida further teaches that a low variation in bending strength in the target provides stable sputtering characteristics and a uniform sputtered film (par. 38).  In addition, Yoshida does not teach that oxygen must be removed by calcining.  Therefore, a person of ordinary skill in the art would have been motivated to combine the low variation in bending strength of Yoshida et al with the sputtering target of Yamaguchi in view of Sawada in order to obtain stable sputtering characteristics and a uniform sputtered film.
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.